DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “digital control unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The digital control unit is described in fig. 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11, 20, and 21 is/are rejected under 35 U.S.C. 102a2 as being anticipated by U. S. Patent No. 9,735,893 to Aleksov et al.
Regarding Claims 1 and 11, Aleksov teaches a non-invasive, wearable device for interfacing to a nervous system of a subject with ultrasound comprising: a flexible integrated circuit including a plurality of transmitting circuits and a plurality of receiving circuits configured to dynamically adapt one or more parameters for transmitting one or more ultrasound signals to the nervous system and receiving one or more reflected ultrasound signals based on a selected mode of operation (Figs. 1ab, 2ab 6, col. 10 lines 18-65 and claim 1 teaches a flexible circuit with ultrasonic transducers for imaging); and a plurality of ultrasound transducers, coupled to the flexible integrated circuit, and configured to generate the one or more ultrasound signals (Figs. 1ab, 2ab 6, col. 10 lines 18-65 and claim 1 teaches a flexible circuit with ultrasonic transducers for imaging; fig. 6, col. 10 lines 18-65 teaches a flexible circuit with a processor attached to the flexible substrate, as such it is a flexible integrated circuit).  
Regarding Claim 2, Aleksov teaches that the selected mode of operation is an ultrasound imaging mode (col. 5 lines 52-62 teaches ultrasonic imaging).  
Regarding Claim 3, Aleksov teaches that the selected mode of operation is an ultrasound stimulation mode (col. 12 lines 30-35 teaches ultrasonic therapy, which is being interpreted as stimulation).  
Regarding Claim 4, Aleksov teaches the flexible integrated circuit further comprises a digital control unit for controlling the one or more parameters for transmitting and receiving the one or more ultrasound signals (col. 5 lines 52-62 teaches ultrasonic imaging).  
Regarding Claim 7 and 8, Aleksov teaches that the plurality of transmit and receiver circuits are electrically coupled to a subset of the plurality of uiltrasound transducers (figs. 1ab, 2ab, and col. 7 lines 30-60 teaches transmit and receiver circuits for the plurality of transducer elements). 
Regarding Claim 9, Aleksov teaches that the plurality of transmitting circuits further comprise a transmitter driver includintg two power anpliliers conligured to drive the plurality of ultrasound transducers with a differential signal (col. 11 lines 50-57 teaches an amplifier for the circuits).  
Regarding Claim 20, Aleksov teaches a method for interfacing with a nervous system of a subject using a flexible, ultrasound phased array integrated circuit, comprising: receiving by the flexible, ultrasound phased array integrated circuit a signal associated with an operation mode: determining by the flexible, ultrasound phased array integrated circuit the operation mode: configuring one or more parameters of a plurality of transmitters electrically connected on the flexible ultrasound phased array integrated circuit based on the operation e. generating by the flexible, ultrasound phased array integrated circuit a plurality of ultrasound waves based on the one or more parameters; arid transmitting the plurality of ultrasound waves by the flexible, ultrasound phased array integrated circuit (Figs. 1ab, 2ab, 6, col. 10 lines 18-65 and claim 1 teaches a flexible circuit with ultrasonic transducers for imaging and col. 12 lines 30-35 teaches ultrasonic therapy; fig. 6, col. 10 lines 18-65 teaches a flexible circuit with a processor attached to the flexible substrate, as such it is a flexible integrated circuit).  
Regarding Claim 21, Aleksov teaches that the operation mode is selected from a group consisting of an imaging mode and a stimulation mode (col. 5 lines 52-62 teaches ultrasonic imaging and col. 12 lines 30-35 teaches ultrasonic therapy, which is being interpreted as stimulation).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 9,735,893 to Aleksov et al. in view of U. S. Publication No. 2008/0027320 to Bolorforosh et al. 
Regarding Claim 5, Aleksov teaches all of the above claimed limitations but does not expressly teach that the flexible integrated circuit is a complementary- oxide-semiconductor (CMOS) phased array.  
Bolorforosh teaches that the flexible flexible integrated circuit is a complementary- oxide-semiconductor (CMOS) phased array (para 026 teaches cmos phased array).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Aleksov with a CMOS phased array as taught by Redding, since different ultrasonic transducer arrays are obvious variants, and do not yield an unpredictable effect.
Regarding Claim 6, Bolorforosh teaches that at least one ultrasound transducer is formed using lead zirconate titanate (PZT) piezoelectric material (para 025 teaches pzt transducer elements).  
Regarding Claim 10, Bolorforosh teaches that the plurality of receiving circuits further comprise an analog beamformer configured to perform averaging of one or more ultrasound echo signals (para 034 teaches beamforming array).  


Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 9,735,893 to Aleksov et al. in view of U. S. Patent No. 10,118,054 to Maharbiz et al.
Aleksov teaches all of the above claimed limitations but does not expressly teach a plurality of ultrasound transducers are integrated on top of the flexible, ultrasound phased array integrated circuit.
Maharbiz teaches a plurality of ultrasound transducers are integrated on top of the flexible, ultrasound phased array integrated circuit (figs 8a and 14 teaches ultrasonic transducers on top of the flexible integrated circuit).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Aleksov with a setup such that a plurality of ultrasound transducers are integrated on top of the flexible, ultrasound phased array integrated circuit, as taught by Maharbiz, since such a setup would 
Response to Arguments
Applicant's arguments filed 05/25/22 have been fully considered but they are not persuasive. 
Applicant argues that Aleksov and Bolorforosh does not teach a flexible integrated circuit. 
Examiner would like to point out that Aleksov fig. 6, col. 10 lines 18-65 teaches a flexible circuit with a processor attached to the flexible substrate, as such it is a flexible integrated circuit. All claim limitations have been met, and the rejection is made FINAL.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793